Name: Commission Regulation (EEC) No 1915/81 of 10 July 1981 amending for the second time Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 11 . 7 . 81 Official Journal of the European Communities No L 189/ 17 COMMISSION REGULATION (EEC) No 1915/81 of 10 July 1981 amending for the second time Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1596/79 is hereby replaced by the following text : 'Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation ( EEC) No 1116/81 (2 ), and in particular Article 15a (2) thereof, Whereas Regulation (EEC) No 1116/ 81 made more flexible the production price criteria in Article 15a of Regulation (EEC) No 1035/72 required for authoriza ­ tion of preventive withdrawal of apples and pears ; whereas account should be taken of that amendment in the rules, laid down by Commission Regulation (EEC) No 1 596/79 (3 ), as amended by Regulation (EEC) No 2030 /80 (4 ) for implementing the said Article ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Preventive withdrawals may be authorized only when the prices communicated pursuant to the first subparagraph of Article 17(1 ) of Regulation (EEC) No 1035/72 fall below the basic price on a representative market.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3 ) OJ No L 189 , 27 . 7 . 1979 , p . 47 . H OJ No L 198 , 31 . 7 . 1980 , p . 21 .